UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6762



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


VINCENT JENNELL, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CR-02-32)


Submitted:   July 14, 2005                 Decided:   July 27, 2005


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vincent Jennell, Jr., Appellant Pro Se. Donald Ray Wolthuis, John
Leslie Brownlee, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Vincent Jennell, Jr., appeals the district court order

denying his motion to withdraw his guilty plea.       We have reviewed

the record and the district court’s order and affirm for the

reasons of the district court.    See United States v. Jennell, No.

CR-02-32 (W.D. Va. Apr. 19, 2005).       We grant the motion to proceed

on appeal in forma pauperis.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                              AFFIRMED




                                 - 2 -